Citation Nr: 9927896	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right elbow fracture with tendonitis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in November 1997.  The RO 
received his substantive appeal in November 1997.  The 
veteran thereafter presented testimony at a hearing held by 
the Hearing Officer (HO) at the local VARO in August 1998.  
The HO confirmed and continued the denial of the benefits 
sought in an October 1998 supplemental statement of the case.


FINDINGS OF FACT

1.  The veteran's treatment records show that his right upper 
extremity is his major extremity.

2.  The veteran's right elbow disability, as shown by VA 
examination in September 1997, is primarily manifested by 
mild degenerative changes at the elbow joint and generalized 
tenderness without localization.  He has full range of 
motion.

3.  The veteran bilateral knee disability, as shown by VA 
examination in September 1997, is primarily manifested by 
slight limitation of motion with crepitance and generalized 
tenderness but no localization.

4.  The veteran's private treatment records reflect an 
increased in symptomatology of the right knee secondary to an 
on-the-job injury in October 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a right elbow fracture with 
tendonitis (major) are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.69, Diagnostic Codes 5003, 5024, 
5206, 5207, 5208 (1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5257, 5260, 5261 (1998).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals a left knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to disability evaluations 
in excess of 10 percent for residuals of a right elbow 
fracture with tendonitis, residuals a right knee injury and 
residuals a left knee injury are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
Claims that conditions have become more severe are well 
grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45(f), 4.59 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect a 
claimant against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Background

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Review of the veteran's claims folder reveals that he was 
last afforded VA orthopedic examination of the right elbow 
and bilateral knee in September 1997.  As to his right elbow, 
the veteran complained of constant pain.  He noted that his 
private physician had injected it with Cortisone in July 
1997, with marked lessening of the discomfort.  However, he 
still complained of some pain, which is present all of the 
time.  He takes Aspirin as the occasion requires (on a p.r.n. 
basis) with little relief.  The veteran was noted to be 
right-handed.  He works at an Electric company , and 
complained of increased pain with weather changes and 
lifting.  However, he experienced no lost time from work due 
to the elbow.  He complained of occasional numbness, 
especially at bedtime.  However, he denied any swelling of 
the elbow or having undergone any surgical procedures.  
Physical examination of the right elbow revealed generalized 
tenderness without localization.  The veteran had full range 
of motion.  The examiner noted that the remainder of the 
examination was normal.  X-rays of the right elbow revealed 
mild degenerative changes of the elbow joint.  The diagnoses 
included residuals of a right elbow fracture.  Concerning the 
issue of functional limitation secondary to pain, the 
examiner reiterated that this includes lifting with the right 
arm.  However, the veteran has not lost any work time.  

On examination of the knees in September 1997, the veteran 
complained of constant bilateral pain for which he takes 
Aspirin on a p.r.n. basis with little relief.  The examiner 
noted that the veteran had not undergone surgery on either 
knee.  The knees do not lock nor give way.  The veteran 
denied any swelling of the knees, and does not use a brace, 
cane or crutch.  The knees have never been injected.  The 
veteran did complain, however, of increased pain with all 
weight bearing activities.  Physical examination of the knees 
revealed extension to 0 degrees and flexion to 120 degrees 
with slight crepitance.  The veteran had generalized 
tenderness with no localization.  There was no edema, 
effusion or deformity noted.  His ligaments appeared intact.  
However, the veteran ambulated with a slight limp and 
squatted with difficulty.  X-rays showed slight narrowing of 
the medial compartment of the right knee and a normal left 
knee.  The diagnoses included residuals of bilateral knee 
injuries.  Concerning the issue of functional limitation 
secondary to pain, the examiner reiterated that this includes 
all weight bearing activities.

Private treatment records developed at The Cooper Clinic and 
Valley Health Services in 1997 and 1998 show treatment on 
occasion for the veteran's right elbow and bilateral knee 
disabilities.  These records further reflect that the veteran 
suffered a meniscus tear of the right knee secondary to an 
on-the-job injury on October 29, 1997.  The possibility of 
arthroscopic intervention was also mentioned.

The veteran also presented testimony at a personal hearing 
before the local Hearing Officer at the VARO in August 1998.  
As to his right elbow, the veteran stated that he believes 
that he does not have full range of motion.  He stated that 
carrying things is painful.  He noted that he had been given 
Cortisone shots by his private doctors, but had not missed 
any time from work as a result of the elbow.  Regarding his 
bilateral knee disabilities, the veteran stated that he had 
noticed no swelling, but one or both of his knees give way 
once or twice a week.  The veteran further indicated that he 
had torn some cartilage in the right knee due to an on-the 
job-injury in October 1997.  He stated that he was scheduled 
to undergo surgery on August 10, 1998.  During the hearing 
course, the veteran also submitted private medical billing 
records and a handwritten statement as to the time lost from 
work secondary to his bilateral knee disabilities.

Analyses

Only one hand is to be considered major.  Left-handedness for 
the purpose of a major rating will be confirmed by the 
evidence of others, or by proper tests.  Often the 
handwriting before and after severe injury may be convincing 
evidence.  38 C.F.R. 4.69 (1998).  As indicated in recent 
examinations, the veteran's right hand is his major hand.

Right elbow tendonitis is not a listed condition under the 
rating schedule and will therefore be rated analogously to 
the closely related disease of tenosynovitis.  See 38 C.F.R. 
§ 4.20 (1998).  According to Diagnostic Code 5024, 
tenosynovitis is to be evaluated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 
(degenerative arthritis), in turn, provides that compensation 
may be awarded under three circumstances: (1) when limitation 
of motion meets the schedular criteria for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable schedular evaluation, 10 
percent is assigned for each major joint or minor joint group 
affected; (3) when there is no limitation of motion, 10 or 20 
percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 
417, 420 (1995).

38 C.F.R. § 4.59 (1998) notes that muscle spasm helps 
identify arthritic joints, and crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from X-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  Hicks, 8 Vet. App. at 420-21 
(1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (1998), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1998), e.g., pain, functional loss, fatigability, 
and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1998), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks and DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Under the applicable criteria, a noncompensable evaluation is 
warranted when flexion of the forearm of the major upper 
extremity is limited to 110 degrees.  A 10 percent evaluation 
requires that flexion be limited to 100 degrees.  A 20 
percent evaluation requires that flexion be limited to 90 
degrees.  38 C.F.R. Part 4, Code 5206 (1998).  Furthermore, a 
10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees.  A 10 percent evaluation is also warranted when 
extension of the forearm of the major upper extremity is 
limited to 60 degrees.  A 20 percent evaluation requires that 
extension be limited to 75 degrees.  38 C.F.R. Part 4, Code 
5207 (1998).  A 20 percent evaluation is also warranted for 
the forearm of the major upper extremity if flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. Part 4, Code 5208 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability.  A 20 percent disability evaluation requires 
moderate impairment.  A 30 percent disability evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1998).

I.  Right Elbow

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In the instant case, the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his right elbow disorder.

As to the veteran's limitation of motion due to right elbow 
tendonitis, the Board finds that no more than a 10 percent is 
warranted.  In this regard, the Board observes that the 
veteran's right elbow disability does not meet the minimum 
numeric criteria for a compensable disability evaluation 
under Diagnostic Codes 5206 (limitation of flexion of the 
major upper extremity to 100 degrees), 5207 (limitation of 
extension of the major upper extremity at least 60 degrees).  
Indeed, his September 1997 VA examination report reveals full 
range of motion of the right elbow.  See 38 C.F.R. § 4.71 
(Plate I) (1998).  Nonetheless, his current 10 percent 
disability rating is sustainable, pursuant to Hicks, as the 
September 1997 VA examiner noted that he manifests 
generalized tenderness without localization and experiences 
increased pain while lifting with the right arm.  Entitlement 
to an increased rating, however, is not shown.

The Board has also considered whether the veteran is entitled 
to an increased evaluation based on his complaints of right 
elbow pain and functional limitation.  However, the evidence 
reflects that no more than the 10 percent disability rating 
already assigned for pain on use of the right upper 
extremity.  In this regard, it is noted that although the 
veteran, as shown by recent VA examination, manifests general 
tenderness without localization of the right elbow, he has 
full range of motion and examination of the right elbow is 
otherwise normal.  Moreover, the veteran has indicated on 
occasion that he has lost no time from work as a result of 
this disability.  Therefore, an increased disability rating 
is not warranted.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent 1997 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his right elbow 
are specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

II. Bilateral Knee Disabilities

After a contemporaneous review of the record, the Board also 
finds that the preponderance of the evidence is against the 
veteran's claims for disability ratings in excess of 10 
percent for right and left knee disorders.  The rating 
schedule contemplates that in the absence of complete bony 
fixation (ankylosis), the veteran may be rated on any 
recurrent subluxation, lateral instability or other knee 
impairment.  In this regard, the Board observes that the 
veteran is not shown by competent medical evidence to 
manifest recurrent subluxation or lateral instability of the 
knee.  Moreover, he does not meet the minimum numeric 
criteria for noncompensable disability evaluations under 
Diagnostic Codes 5260 (limitation of flexion of the lower 
extremity to 60 degrees) or 5261 (limitation of extension of 
the lower extremity to 5 degrees).  His September 1997 VA 
examination report reveals extension of the knees to 0 
degrees and flexion to 120 degrees.  There was no edema, 
effusion or deformity noted.  His ligaments appeared intact.  
Although the veteran is shown to have an intercurrent on-the-
job right knee injury in October 1997, it is noted that both 
10 percent ratings of the knee are sustainable.  Indeed, the 
September 1997 VA examiner noted that the veteran had slight 
crepitance on motion of the knees.  Moreover, he ambulated 
with a limp and had difficulty squatting at that time.  
Entitlement to an increased rating, however, is not shown.

The Board has also considered whether the veteran is entitled 
to an increased evaluations based on his complaints of 
bilateral knee pain and functional limitation.  However, the 
evidence reflects that no more than the 10 percent disability 
ratings already assigned for pain on weight bearing of the 
right and left lower extremities.  In this regard, it is 
noted that the veteran's private treatment records reflect 
that his recent increase in bilateral knee symptomatology 
followed an on-the-job injury in October 1997.  Also 
potentially applicable is VAOPGCPREC 23-97.  In that opinion, 
VA's General Counsel stated that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  Although the veteran 
testified as to bilateral knee instability, examination of 
the knees in September 1997 revealed that his ligaments 
appear intact.  Moreover, there was no evidence of edema, 
effusion or deformity noted.  Accordingly, there is no basis 
for an additional rating under Diagnostic Code 5257 pursuant 
to the General Counsel opinion.  VAOPGCPREC 23-97 (July 1, 
1997).

III. Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1998).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this regard, the Board finds that the schedular evaluations 
in this case are not inadequate.  As fully detailed above, 
the medical evidence reflects that the veteran's right elbow 
and bilateral knee disorders are compensably disabling.  
Although the veteran has presented a personal statement as to 
dates missed for treatment of his knees, the Board notes that 
majority of the dates in question are after his intercurrent 
on-the-job right knee injury in October 1997.  Consequently, 
it does not appear that he has "exceptional or unusual" 
disabilities.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

An increased disability rating for residuals of a right elbow 
fracture with tendonitis is denied.

An increased disability rating for residuals of a right knee 
injury is denied.

An increased disability rating for residuals of a left knee 
injury is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

